DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-14,19,29-30 and 34-36 are pending
Claim 33 is withdrawn due to restriction
Claims 1-2, 4, 8-9, 11, 13, 29-30 and 33 are amended
Claims 34-36 are new
Claims 3 and 15-18 and 20-28 and 31-32 are canceled


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10 and 30 rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2009-0122647 (KR’647) (machine translation used for citation).

Regarding claims 1 and 2, KR’647 teaches a method of removing a particle of a pellicle is provided to remove a particle generating on the surface of the pellicle membrane (a membrane cleaning apparatus for removing particles from a membrane) (abstract). KR’647 further teaches in a method of removing a particle of a pellicle, the pellicle frame(120) (a membrane support configured to support the membrane) and the pellicle membrane(130) are formed with a conductive material. Power is applied to the pellicle frame and the pellicle membrane so that the anode(+) or the cathode(-) of them are charged with electricity (the electric field generating mechanism comprises: a mechanism configured to apply a voltage across a membrane). The power is applied to a collector(200) (the electric field generating mechanism comprises: one or more collector electrodes) so that it is charged with same electricity of the pellicle membrane (abstract). First, when the pellicle membrane 130 is charged to the anode (+) through the pellicle frame 120 made of the conductive material using a power source, particles attached to the surface of the pellicle membrane have a polarity opposite to that of the pellicle membrane 130. It is charged with the negative electrode (-). Alternatively, when the pellicle membrane 130 is charged to the cathode (−), it is natural that the particles attached to the surface of the pellicle membrane are charged to the anode (+). Thereafter, the collector 200 is charged by using a power supply source to have the same polarity as that of the pellicle membrane 130. The charged collector 200 then moves under the pellicle membrane. Therefore, the particles on the surface of the pellicle can be removed using static electricity without the physical and chemical method of injecting nitrogen gas into the conventional reticle (page 3). The movement of the particle from the pellicle by static electricity would cause the pellicle to vibrate in reaction to the pulling of the particle from the pellicle membrane by static electricity. Therefore, since the electric field causes the particle to be removed from the pellicle membrane by static electricity the electric field would be configured to induce oscillations or deformation in the membrane. Therefore, KR’647 teaches a membrane cleaning apparatus for removing particles from a membrane, the apparatus comprising: a membrane support configured to support the membrane; and an electric field generating mechanism configured to generate an electric field in the vicinity of the membrane when supported by the membrane support, wherein the electric field is configured to induce mechanical oscillations or deformation in the membrane when supported by the membrane support with regard to claim 1 and wherein the electric field generating mechanism comprises: one or more electrodes; and a mechanism configured to apply a voltage across a membrane when supported by the membrane support and the or each of the one or more electrodes, with regard to claim 2.

Regarding claims 9, KR’647 teaches the membrane cleaning apparatus of claim 1. KR’647 further teaches the apparatus produces static electricity are the site of the particle removed from the pellicle membrane as discussed above. Therefore, the apparatus of KR’647 includes the electric field generating mechanism is configured to induce oscillations only in a localised portion of the membrane.

Regarding claims 10, KR’647 teaches the membrane cleaning apparatus of claim 1. KR’647 further teaches the electric field is generated around the membrane, see fig 2. Therefore, KR’647 further teaches wherein the electric field generating mechanism is configured to generate an electric field in the vicinity of two opposed surfaces of the membrane when supported by the membrane support, the electric field in the vicinity of the two opposed surfaces of the membrane being in opposite directions.

Regarding claim 30, KR’647 teaches the membrane cleaning apparatus of claim 1. KR’647 further teaches an apparatus with a collector electrode and a mechanism for applying a voltage to the membrane and collector, as discussed above with regard to claims 1-2. Any mechanism for applying a voltage would be capable of being turned on and off or pulsed. Therefore, the modified apparatus of KR’647 further teaches wherein the electric field generating mechanism comprises one or more electrodes and a mechanism configured to apply a voltage across a membrane when supported by the membrane support and the or each of the one or more electrodes and wherein the mechanism configured to apply the voltage is configured to apply a pulsed voltage across the membrane when supported by the membrane support and the or each of the one or more electrodes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR’647 as applied to claim 1 above, and further in view of Dao et al. US 2001/005944 (US’944).

Regarding claim 8, KR’647 teaches the membrane cleaning apparatus of claim 3.

The modified apparatus of KR’647 does not teach a radiation source configured to provide a radiation beam which is incident on at least a portion of the membrane when supported by the membrane support.

US’944 teaches a method of transporting a reticle is disclosed (abstract). US’944 further teaches a radiation sources can be used in a process of cleaning a thin film of optical grade polymer that is stretched on a frame and secured to a reticle (para. 6 19-28, 37-41, see fig. 5). Therefore, US’944 teaches that the modified apparatus of KR’647 can include a radiation source operable to produce a pulsed radiation beam which is incident on at least a portion of the membrane when supported by the membrane support. As discussed in applicant’s specification para. 215 “as the membrane is generally flexible, the radiation pressure may create mechanical deformations in the membrane”. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus KR’647 to include a radiation source configured to provide a radiation beam which is incident on at least a portion of the membrane when supported by the membrane support because US’944 teaches it can be used to clean membranes of pellicles and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claims 11-12 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over KR’647.

Regarding claims 11 and 34-36, KR’647 teaches the membrane cleaning apparatus of claims 1 and 10.

The modified apparatus of KR’647 does not teach wherein the electric field is created by two electrodes, each disposed on an opposite side of a plane of the membrane, with regard to claim 11, wherein the electric field generating mechanism comprises at least two electrodes and each of the electrodes has a surface area facing toward a surface of the membrane that is less than the area of the surface of the membrane, with regard to claim 34 and wherein a first electrode of the at least two electrodes is disposed at a first side of a major surface of the membrane and a second electrode of the at least two least electrodes is disposed at a second, opposite side of the major surface of the membrane, with regard to claim 35 and wherein the first electrode is offset from the second electrode in a direction generally parallel to the major surface of the membrane, with regard to claim 36

However, since KR’647 teaches the cleaning of at least one surface of the membrane using a collector electrode, it would be obvious to clean the other surface of the membrane in the same way by providing a second collector electrode and the courts have held that mere duplication of parts, and change in relative dimensions has no patentable significance unless a new and unexpected result is produced. Cleaning both sides of the electrodes with individual electrodes would require the electrodes to be located on either side of the membrane or offset in a direction generally parallel to the major surface of the membrane.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the apparatus of KR’647 to include wherein the electric field is created by two electrodes, each disposed on an opposite side of a plane of the membrane, with regard to claim 11, wherein the electric field generating mechanism comprises at least two electrodes and each of the electrodes has a surface area facing toward a surface of the membrane that is less than the area of the surface of the membrane, with regard to claim 34 and wherein a first electrode of the at least two electrodes is disposed at a first side of a major surface of the membrane and a second electrode of the at least two least electrodes is disposed at a second, opposite side of the major surface of the membrane, with regard to claim 35 and wherein the first electrode is offset from the second electrode in a direction generally parallel to the major surface of the membrane because KR’647 teaches the cleaning of at least one surface of the membrane using a collector electrode and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 .VI. (B), and where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, see MPEP 2144.04 .IV. (A).

Regarding claim 12, the modified apparatus of KR’647 teaches the membrane cleaning apparatus of claim 10 and that it would be obvious to provide two collector electrode for cleaning both side of the membrane, as discussed above with regard to claim 11. The modified apparatus of KR’647 does not explicitly teach wherein the magnitude of the electric field is substantially equal on both sides of the membrane, however, it is noted that the applicant claimed use of the “electric field generating mechanism” recites the intended use of the apparatus. And a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art. If the prior art structure can perform the intended use, then it meets the claim. The apparatus of the modified apparatus of KR’647 as discussed above with regard to claim 11 teaches an apparatus that includes and “electric field generating mechanism” including two electrode for cleaning opposite side of the membrane which would be capable of being operated as desired. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the structural limitations of the “electric field generating mechanism” taught by the prior art and the “electric field generating mechanism” claimed would have been the same and since the claim is directed towards an apparatus, the apparatus is independent of the intended use. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KR’647 as applied to claim 2 above, and further in view of Scaccabarozzi et al. US2011/0037960 (US’960).

Regarding claim 13, KR’647 teaches the membrane cleaning apparatus of claim 2.

KR’647 does not teach wherein at least a portion of one or more electrodes has an insulating coating.

US’960 teaches a lithographic apparatus includes an illumination system configured to condition a beam of radiation, and a support structure configured to support a patterning device. US’960 further teaches a cleaning electrode for attracting removing contamination from a lithograph mask. The electrode includes an electrically insulating coating which helps retain particles on the surface of the cleaning electrode, prevents arcing between the mask and electrode and provide a more uniform electric field across the surface of the cleaning electrode (para.35-39).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the apparatus of KR’647 to include wherein at least a portion of one or more electrodes has an insulating coating because US’960 teaches an electrically insulating coating helps retain particles on the surface of the cleaning electrode, prevents arcing between the mask and electrode and provide a more uniform electric field across the surface of the cleaning electrode.

	
Claims 14, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over KR’647 as applied to claim 1 above, and further in view of Dao et al. US 2001/005944 (US’944).

Regarding claims 14 and 19, KR’647 teaches the membrane cleaning apparatus of claim 1.

KR’647 does not teach a plasma generating mechanism, with regard to claim 14 and a chamber and a pump apparatus configured to control a pressure of an interior of a chamber and wherein the membrane support is disposed within the chamber, with regard to claim 19.

US’944 teaches a method of transporting a reticle is disclosed (abstract). US’944 further teaches after a suitable vacuum has been achieved, at step 503, the pelliclized reticle is exposed to either ultra violet radiation, plasma, ozone, heat, or a combination of the above to remove contamination from a thin film of optical grade polymer that is stretched on a frame and secured to the reticle (para. 6 19-28, 37-41, see fig. 5). Therefore, US’944 teaches cleaning a membrane using a plasma generating mechanism, with regard to claim 14 and a chamber and a pump apparatus configured to control a pressure of an interior of a chamber and wherein the membrane support is disposed within the chamber, with regard to claim 19.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus KR’647 To include a plasma generating mechanism, with regard to claim 14 and a chamber and a pump apparatus configured to control a pressure of an interior of a chamber and wherein the membrane support is disposed within the chamber, with regard to claim 19 because US’944 teaches it can be used to clean membranes of pellicles and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 29, the modified apparatus of KR’647 teaches the membrane cleaning apparatus of claim 14. The modified apparatus of KR’647 teaches an apparatus with a collector electrode in a chamber that to produce plasma, as discussed above with regard to claims 2 and 14. Since the plasma would be formed in the chamber to clean the surfaces of the pellicle film, KR’647 further teaches wherein the electric field generating mechanism comprises one or more electrodes, and wherein the plasma generating mechanism is configured to generate a plasma between the membrane when supported by the membrane support and the or each of the one or more electrodes.

	
	
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of the electric field generating mechanism recited in claim 1 and the mechanism configured to induce mechanical oscillations configured to apply a time-varying voltage across the excitation electrode and the membrane when supported by the membrane support in a membrane cleaning apparatus is not taught or rendered obvious by the prior art. Claims 5-7 depend from claim 4 and therefore include all allowable feature of claim 4. 
Response to Arguments
Applicant's arguments filed 7-25-22 have been fully considered but they are not persuasive.
Applicants arguments that there is no apparent mention of oscillation, deformation or anything comparable in the cited portions of Choi has been considered but are not deemed persuasive. As discussed above the collector 200 is charged by using a power supply source to have the same polarity as that of the pellicle membrane 130. The charged collector 200 then moves under the pellicle membrane. Therefore, the particles on the surface of the pellicle can be removed using static electricity without the physical and chemical method of injecting nitrogen gas into the conventional reticle (page 3). The movement of the particle from the pellicle by static electricity would cause the pellicle to vibrate in reaction to the pulling of the particle from the pellicle membrane by static electricity. Therefore, since the electric filed causes the particle to be removed from the pellicle membrane by static electricity the electric filed would be configured to induce oscillations or deformation in the membrane.

In response to applicant's arguments against the references individually, that the cited portions of Lee, Dao and Scaccabarozzi do not appear to disclose or teach all limitations of claim 1, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713